Case 1:20-cv-20403-MGC Document 14-1 Entered on FLSD Docket 03/31/2020 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA


   BLUEPRINT IP SOLUTIONS LLC,

              Plaintiff,
                                                            Civil Action No.: 1:20-cv-20403-MGC
                    v.

   BANKUNITED, INC.,
                                                              TRIAL BY JURY DEMANDED
              Defendant.


                    [PROPOSED] ORDER GRANTING JOINT MOTION TO DIMISS

           The Court, having considered the Parties’ Joint Motion to Dismiss [D.E. 14], and good cause

   appearing therefor,

           IT IS HEREBY ORDERED that claims against Defendant are dismissed with prejudice and

   counterclaims against Plaintiff are dismissed without prejudice. Each to party to bear its own costs.


           IT IS SO ORDERED.


           Dated:                   , 2020


                                                                     United States District Court Judge
